Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 11-13, 15, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Isbell: 20140281971 hereinafter Isb.
Regarding claim 1
Isb teaches:
A method, comprising: 

determining media to provide to a user of the vehicle (Isb: ¶ 05: system selects media assets for provision to a user in the form of a playlist of media assets), the media having a playback time that is approximately equal to the trip duration (Isb: ¶ 05, 31, 108-112, 118-132, 145-161, 172-181, 183-200; Fig 8, 10: media determined based on an estimated time of user arrival); and 
providing the media to the user (Isb: ¶ 05, 145-161; Fig 10: media items presented to a user).

Regarding claim 9
Isb teaches:
A system, comprising: a processor; and a memory for storing executable instructions, the processor executing the instructions to: 
determine a trip duration or remaining trip time for a vehicle (Isb: ¶ 05, 31, 108-112, 118-132, 145-161, 172-181, 183-200; Fig 8, 10: system determines a length of time for a current trip such of a user as the length of a plane, car ride or the duration of other modes of transportation; and/or determines a length of time remaining in a current trip);  
determine media to provide to a user of the vehicle (Isb: ¶ 05: system selects media assets for provision to a user in the form of a playlist of media assets), the media having a total playback time that is approximately equal to the trip duration or the remaining trip time (Isb: ¶ 05, 108-112: media determined based on an estimated time of user arrival or remaining time in a current trip); and


Regarding claim 17
Isb teaches:
A method, comprising: 
determining a remaining trip time for a vehicle  (Isb: ¶ 05, 31, 32: system determines a length of time remaining in a current trip such of a user as the length of a flight of a plane, car ride or the duration of other modes of transportation); 
selecting media for a user of the vehicle based on the remaining trip time (Isb: ¶ 05, 108-112, 118-132, 145-161, 172-181, 183-200; Fig 8, 10:  system selects media assets for provision to a user in the form of a playlist of media assets) the media having a playback time that is approximately equal to the remaining trip time (Isb: ¶ 05, 108-112: media determined based on an estimated time of user arrival or remaining time in a current trip); and 
providing the media to the user (Isb: ¶ 05, 145-161; Fig 10: media items presented to a user).

Regarding claim 3, 11
Isb teaches:
The method according to claim 1, wherein the media includes a plurality of media files, and wherein the plurality of media files total to or otherwise equal the playback time (Isb: ¶ 145-161, 172-181, 183-200; Fig 10: system calculates a duration and iteratively fills a playlist with media items based thereon).

Regarding claim 4, 12
Isb teaches:
The method according to claim 3, further comprising selecting the plurality of media files such that the playback time of each of the plurality of media files collectively sums to be approximately equal to the trip duration (Isb: ¶ 145-161, 172-181, 183-200; Fig 10: system calculates a duration and iteratively fills a playlist with media items based thereon).

Regarding claim 5, 13, 19
Isb teaches:
The method according to claim 1, further comprising filtering the media according to user preferences for the user to determine preferred media (Isb: ¶ 3-9, 38-49, 145-161, 172-181, 183-200: system calculates a duration and iteratively fills a playlist with media items based thereon, the selection of media items based on a user intent, user preferences, etc. ).


Regarding claim 7, 15, 20
Isb teaches:
The method according to claim 1, further comprising dividing the media into portions based on the trip duration, wherein the portions are played sequentially over a plurality of trips. (Isb: ¶ 31-32: a trip may comprise a plurality of shorter duration sub-trips over which playlist portions are delivered to the user). 

Regarding claim 18
Isb teaches:
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 8, 10, 14, 16 rejected under 35 U.S.C. 103 as being unpatentable over Isbell: 20140281971 hereinafter Isb as applied to claims 1, 3-5, 7, 9, 11-13, 15, 17-20 supra.
Regarding claim 2, 10
Isb teaches:
The method according to claim 1, wherein determining the trip duration for the vehicle comprises: determining a destination for the vehicle from historical driving behavior or input received through a navigation system of the vehicle; and calculating the trip duration based on the destination and a current location of the vehicle (Isb: ¶ 67-70, 108-112, 145-161: system determines a trip duration and/or calculates a time remaining for a trip, optionally from access to vehicular systems and/or calculates information based around a user commute). While Isb does not explicitly teach determining a destination from historical behavior Examiner takes official notice that deriving a destination from travel history or user metadata related thereto was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of creating  playlist for a commute by retaining data related to a user’s home or work location and would have expected predictable results therefrom.

Regarding claim 6, 14
Isb teaches:

Regarding claim 8, 16
Isb teaches:
The method according to claim 7, further comprising: identifying when one or more of the portions do not approximately equal the trip duration; and selecting additional media to combine with the one or more of the portions such that the playback time of the one or more of the portions and the additional media approximately equal the trip duration (Isb: ¶ 118-132, 145-161, 172-181, 183-200; Fig 8, 10: system calculates a duration of a trip or sub-trips thereof and iteratively fills a playlist with media items based thereon, when additional time exists in the duration or remaining time the system iterates the selection method). While Isb does not explicitly discuss other approximation thresholds Examiner takes official notice that iterating the taught method with respect to a sub trip or trip portions comprises a well-known application of the taught method would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of providing a user appropriately adapted sub-trips or trip portions and would have expected predictable results therefrom.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20170115953 determined trip duration sets approximate length of playlist
20150254051 playlist populated with media based on travel duration and travel history
20210063194 playlist reordered based on navigational data and duration
20190324600 historical information such as calendar patterns used to curate playlist
20180188054 trip duration used to assemble playlist
20190339927 interactive playlist accommodates duration of a trip
7707602 media playlist adapted to match trip duration
20200073954 audio media modified to match travel time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL C MCCORD/Primary Examiner, Art Unit 2654